office_of_chief_counsel internal_revenue_service memorandum number release date cc ita ------------- postn-114099-09 uilc date date to chief discretionary exam reporting compliance w_i se w cp rc exam discretionary from branch chief associate chief_counsel income_tax accounting cc ita subject noncustodial parent's claim of a dependency_exemption this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this memorandum responds to a request for advice on the documentation that a noncustodial_parent must provide to the internal_revenue_service service to claim an exemption for a child under sec_152 of the internal_revenue_code specifically the request is to clarify whether a noncustodial_parent may claim an exemption for a child by submitting proof of support in satisfaction of a condition in a divorce decree that the noncustodial_parent may claim the exemption if current in his or her support obligation this memorandum also explains the effect of recently-published final regulations under sec_152 on the form of a custodial parent’s release of claim to exemption law and analysis sec_152 allows the noncustodial_parent to claim a dependency_exemption for a child if the custodial_parent signs a written declaration releasing a claim to exemption and the noncustodial_parent attaches the written declaration to his or her return regulations under sec_152 prescribe the form of the written declaration for taxable years beginning on or before date the regulations under sec_152 provided that a release of a claim to exemption must be on form_8332 or if not on such postn-114099-09 form must conform to the substance of such form see former sec_1_152-4t q a of the temporary income_tax regulations these regulations as well as the final regulations published on date reflect the concern of congress with problems of substantiating a claim to a dependency_exemption for a child in amending sec_152 to provide for the release of a custodial parent’s claim to exemption by a written declaration congress intended to avoid difficult problems of proof and substantiation minimize controversy by providing certainty and minimize costs to the government and to parents see h_r rept no part ii pincite in publication exemptions standard_deduction and filing information and other publications the service has stated that a noncustodial_parent may attach certain pages of a divorce decree or separation agreement instead of form_8332 if the attached pages include the information required in the publications one requirement is that the decree or agreement states that the noncustodial_parent may claim the exemption without regard to any condition such as payment of support in 114_tc_184 aff’d on other grounds sub nom 293_f3d_1208 10th cir the tax_court clarified when a divorce decree or separation agreement is substantially_similar to a form_8332 a divorce decree or separation agreement that allows a noncustodial_parent to claim the exemption for a child only if a condition such as payment of support is met does not conform to the substance of form_8332 because it is not a clear release of a claim to exemption moreover attaching an additional statement intended to show that a support obligation has been met does not suffice to make the attachments substantially_similar to form_8332 because the claim of having met a support obligation raises the difficult issues of proof and substantiation that congress intended to avoid in enacting amendments to sec_152 the service and treasury issued final regulations under sec_152 effective for taxable years beginning after date sec_1_152-4 provides that a release of claim to exemption must be on form_8332 or must be a document executed for the sole purpose of serving as a written declaration that the custodial_parent will not claim the dependency_exemption for a child further a noncustodial_parent may not substantiate a claim to a dependency_exemption for a child by attaching a copy of a court decree or separation agreement this general_rule is subject however to the rule in sec_1_152-4 which allows a noncustodial_parent to continue to attach pages of a divorce decree executed on or before date if the pages constitute a statement substantially_similar to form_8332 under the requirements in effect at the time the decree was executed as stated in the preamble to the final regulations published on date divorce decrees are complex documents that may be subject_to differing interpretations governed by state law accordingly the final regulations do not allow a noncustodial_parent to attach a court decree or separation agreement executed after date to substantiate a claim to a dependency_exemption conclusions postn-114099-09 a divorce decree or separation agreement that allows a noncustodial_parent to claim an exemption for a child only if a condition is met does not conform to the substance of form_8332 and may not be used by a noncustodial_parent to substantiate a dependency_exemption for a child even if accompanied by a statement intended to show that the condition in the decree or agreement was met for tax years beginning after date a custodial parent’s release of a claim to exemption for a child must be separate from a court decree or separation agreement the release must be on form_8332 or must be a document that conforms to the substance of form_8332 and that has as its only purpose the release of a claim to exemption however a noncustodial_parent may continue to attach pages of a divorce decree or separation instrument executed on or before date that unconditionally allows the noncustodial_parent to claim an exemption for a child if the pages constitute a statement substantially_similar to form_8332 under the requirements in effect at the time the decree or agreement was executed this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
